                         IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION

PAMDORA Z1.,                                                   No. 6:18-cv-01215-HZ

                       Plaintiff,

       v.

COMMISSIONER, Social Security                                  OPINION & ORDER
Administration,

                       Defendant.


Katherine L. Eitenmiller
Mark A. Manning
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street
Eugene, Oregon 97401

       Attorneys for Plaintiff



       1
         In the interest of privacy, this Opinion uses only the first name and the initial of the last
name of the non-governmental party or parties in this case. Where applicable, this Opinion uses
the same designation for a non-governmental party's immediate family member.

1 - OPINION & ORDER
Billy J. Williams
UNITED STATES ATTORNEY
District of Oregon
Renata Gowie
ASSISTANT UNITED STATES ATTORNEY
1000 S.W. Third Avenue, Suite 600
Portland, Oregon 97204-2936

Justin L. Martin
SPECIAL ASSISTANT UNITED STATES ATTORNEY
Office of the General Counsel
Social Security Administration
701 Fifth Avenue, Suite 2900 M/S 221A
Seattle, Washington 98104-7075

       Attorneys for Defendant

HERNANDEZ, District Judge:

       Plaintiff Pamdora Z. brings this action seeking judicial review of the Commissioner's

final decision to deny disability insurance benefits (DIB) and disabled widow's benefits (DWB).

This Court has jurisdiction pursuant to 42 U.S.C. § 405(g). I affirm the Commissioner's

decision.

                               PROCEDURAL BACKGROUND

       Plaintiff applied for DIB and DWB on October 21, 2014, alleging an onset date of

January 31, 2007. Tr. 195-98. Her applications were denied initially and on reconsideration. Tr.

63-75, 88-100, 116-200 (DIB, Initial); Tr. 62, 76-87, 101-13, 121-25 (DWB, Initial); Tr. 114,

128-30 (DIB, Recon.); Tr. 115, 131-33 (DWB, Recon.). On February 27, 2017, Plaintiff

appeared, with counsel, for a hearing before an Administrative Law Judge (ALJ). Tr. 45-61. On

June 26, 2017, the ALJ found Plaintiff not disabled. Tr. 15-38. The Appeals Council denied

review. Tr. 1-5.



2 - OPINION & ORDER
                                     FACTUAL BACKGROUND

          Plaintiff alleges disability based on (1) muscle spasms; (2) chronic back, neck, and leg

pain; (3) numbness, burning, and tingling in lower extremities; (4) numbness and tingling in

hands and arms; (5) bad left eye; (6) anxiety; (7) depression; (8) "extreme certain bodily

functions"; (9) chemicals reaction; and (10) type 2 diabetes. Tr. 210, 225. At the time of the

hearing, she was fifty-five years old. Tr.195 (showing date of birth). She completed high school,

Tr. 50, and has past relevant work experience as a grocery clerk and small products assembler.

Tr. 29.

                            SEQUENTIAL DISABILITY EVALUATION

          A claimant is disabled if he or she is unable to "engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which . . . has lasted or

can be expected to last for a continuous period of not less than 12 months[.]" 42 U.S.C. §§

423(d)(1)(A), 1382c(a)(3)(A).

          Disability claims are evaluated according to a five-step procedure. See Valentine v.

Comm'r, 574 F.3d 685, 689 (9th Cir. 2009) (in social security cases, agency uses five-step

procedure to determine disability). The claimant bears the ultimate burden of proving disability.

Id.

          In the first step, the Commissioner determines whether a claimant is engaged in

"substantial gainful activity." If so, the claimant is not disabled. Bowen v. Yuckert, 482 U.S.

137, 140 (1987); 20 C.F.R. §§ 404.1520(b), 416.920(b). In step two, the Commissioner

determines whether the claimant has a "medically severe impairment or combination of

impairments." Yuckert, 482 U.S. at 140-41; 20 C.F.R. §§ 404.1520(c), 416.920(c). If not, the


3 - OPINION & ORDER
claimant is not disabled.

       In step three, the Commissioner determines whether plaintiff's impairments, singly or in

combination, meet or equal "one of a number of listed impairments that the [Commissioner]

acknowledges are so severe as to preclude substantial gainful activity." Yuckert, 482 U.S. at 141;

20 C.F.R. §§ 404.1520(d), 416.920(d). If so, the claimant is conclusively presumed disabled; if

not, the Commissioner proceeds to step four. Yuckert, 482 U.S. at 141.

       In step four, the Commissioner determines whether the claimant, despite any

impairment(s), has the residual functional capacity (RFC) to perform "past relevant work." 20

C.F.R. §§ 404.1520(e), 416.920(e). If the claimant can perform past relevant work, the claimant

is not disabled. If the claimant cannot perform past relevant work, the burden shifts to the

Commissioner. In step five, the Commissioner must establish that the claimant can perform

other work. Yuckert, 482 U.S. at 141-42; 20 C.F.R. §§ 404.1520(e) & (f), 416.920(e) & (f). If

the Commissioner meets his burden and proves that the claimant is able to perform other work

which exists in the national economy, the claimant is not disabled. 20 C.F.R. §§ 404.1566,

416.966.

                                     THE ALJ'S DECISION

       At step one, the ALJ determined that Plaintiff had not engaged in substantial gainful

activity since her alleged onset date through her date of last insured. Tr. 21. She also determined

that Plaintiff met the insured status of the Social Security Act through December 31, 2010, and

further, that for the DWB claim, the relevant "prescribed period" ended on April 30, 2014. Tr.

20-21. At step two, the ALJ determined that Plaintiff has severe impairments of cervical and

lumbar degenerative disc disease, status post lumbar discectomy; diabetes mellitus; anxiety


4 - OPINION & ORDER
disorder; and mild left fourth nerve palsy. Tr. 21. However, at step three, the ALJ found that

these impairments did not meet or equal, either singly or in combination, a listed impairment.

Tr.21-23.

       At step four, the ALJ concluded that Plaintiff has the RFC to perform light work with the

following additional restrictions: (1) occasional climbing of ramps and stairs; (2) never climbing

of ladders, ropes, or scaffolds; (3) occasional stooping; (4) frequent kneeling, crouching, and

crawling; and (5) avoiding even moderate exposure hazards. Tr. 23. Additionally, she is able to

understand, remember, and carry out simple, routine, repetitive tasks. Id. With this RFC, the

ALJ determined that Plaintiff is able to perform her past relevant work as a small products

assembler. Tr. 29-30. Alternatively, at step five, the ALJ determined that Plaintiff is able to

perform jobs that exist in significant numbers in the economy such as garment sorter, routing

clerk, bottling-line attendant, parking lot attendant, and laundry folder. Tr. 30-31. Thus, the ALJ

determined that Plaintiff is not disabled. Tr. 31-32.

                                   STANDARD OF REVIEW

       A court may set aside the Commissioner's denial of benefits only when the

Commissioner's findings "are based on legal error or are not supported by substantial evidence in

the record as a whole." Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009) (internal quotation

marks omitted). "Substantial evidence means more than a mere scintilla but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion." Id. (internal quotation marks omitted). The court considers the record as

a whole, including both the evidence that supports and detracts from the Commissioner's

decision. Id.; Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007). "Where the evidence


5 - OPINION & ORDER
is susceptible to more than one rational interpretation, the ALJ's decision must be affirmed."

Vasquez, 572 F.3d at 591 (internal quotation marks and brackets omitted); see also Massachi v.

Astrue, 486 F.3d 1149, 1152 (9th Cir. 2007) ("Where the evidence as a whole can support either

a grant or a denial, [the court] may not substitute [its] judgment for the ALJ's") (internal

quotation marks omitted).

                                           DISCUSSION

       Plaintiff argues that the ALJ erred by improperly finding her subjective symptom

testimony not fully credible and improperly rejecting a treating physician opinion.

I. Credibility

       The ALJ is responsible for determining credibility. See Vasquez, 572 F.3d at 591. Once

a claimant shows an underlying impairment and a causal relationship between the impairment

and some level of symptoms, clear and convincing reasons are needed to reject a claimant's

testimony if there is no evidence of malingering. Carmickle v. Comm'r, 533 F.3d 1155, 1160

(9th Cir. 2008) (absent affirmative evidence that the plaintiff is malingering, "where the record

includes objective medical evidence establishing that the claimant suffers from an impairment

that could reasonably produce the symptoms of which he complains, an adverse credibility

finding must be based on 'clear and convincing reasons'"); see also Molina v. Astrue, 674 F.3d

1104, 1112 (9th Cir. 2012) (ALJ engages in two-step analysis to determine credibility: First, the

ALJ determines whether there is "objective medical evidence of an underlying impairment which

could reasonably be expected to produce the pain or other symptoms alleged"; and second, if the

claimant has presented such evidence, and there is no evidence of malingering, then the ALJ

must give "specific, clear and convincing reasons in order to reject the claimant's testimony about


6 - OPINION & ORDER
the severity of the symptoms.") (internal quotation marks omitted).

       When determining the credibility of a plaintiff's complaints of pain or other limitations,

the ALJ may properly consider several factors, including the plaintiff's daily activities,

inconsistencies in testimony, effectiveness or adverse side effects of any pain medication, and

relevant character evidence. Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995). The ALJ may

also consider the ability to perform household chores, the lack of any side effects from prescribed

medications, and the unexplained absence of treatment for excessive pain. Id.; see also

Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008) ("The ALJ may consider many factors

in weighing a claimant's credibility, including (1) ordinary techniques of credibility evaluation,

such as the claimant's reputation for lying, prior inconsistent statements concerning the

symptoms, and other testimony by the claimant that appears less than candid; (2) unexplained or

inadequately explained failure to seek treatment or to follow a prescribed course of treatment;

and (3) the claimant's daily activities.") (internal quotation marks omitted).

       As the Ninth Circuit explained in Molina:

       In evaluating the claimant's testimony, the ALJ may use ordinary techniques of
       credibility evaluation. For instance, the ALJ may consider inconsistencies either
       in the claimant's testimony or between the testimony and the claimant's conduct,
       unexplained or inadequately explained failure to seek treatment or to follow a
       prescribed course of treatment, and whether the claimant engages in daily
       activities inconsistent with the alleged symptoms[.] While a claimant need not
       vegetate in a dark room in order to be eligible for benefits, the ALJ may discredit
       a claimant's testimony when the claimant reports participation in everyday
       activities indicating capacities that are transferable to a work setting[.] Even
       where those activities suggest some difficulty functioning, they may be grounds
       for discrediting the claimant's testimony to the extent that they contradict claims
       of a totally debilitating impairment.

Molina, 674 F.3d at 1112-13 (citations and internal quotation marks omitted).



7 - OPINION & ORDER
       The ALJ properly relied on the two-step analysis. Tr. 23-24. The ALJ found that

Plaintiff's medically determinable impairments could cause some of her alleged symptoms. Tr.

24. However, she concluded that Plaintiff's statements concerning the intensity, persistence, and

limiting effects of her symptoms were not entirely consistent with the medical evidence and other

evidence in the record. Tr. 24-25. In support of this determination, the ALJ found that Plaintiff's

subjective testimony was inconsistent with her activities of daily living, was not supported by the

medical evidence, and was undermined by what the ALJ found to be fairly conservative

treatment during the relevant time period. Tr. 24-27. The ALJ also found that Plaintiff's pain

was fairly well controlled with medication and that she stopped working for reasons unrelated to

her disabling symptoms. Id.

       Plaintiff argues that the ALJ erred because the medical records support Plaintiff's

complaints and her activities of daily living do not undermine her allegations. She also contends

that the ALJ suggested there was a gap in the medical record around the time of Plaintiff's

alleged onset date and as a result, the ALJ should have taken medical expert testimony to

determine the onset date. Plaintiff further asserts that her treatment modalities were not

conservative and that she needed more than "low-dose" medications to alleviate her symptoms.

       A. Daily Living Activities

       The ALJ stated that the record showed that Plaintiff adequately maintained her personal

care, prepared simple meals, performed household chores and laundry, engaged in yard work,

mowed the lawn, walked, drove, attended to shopping, managed her finances, lifted items, and

cared for her pets. Tr. 27. She also watched television, used a computer, and socialized with

friends. Id. The ALJ observed that she went rafting and fishing in May 2014 for three and one-


8 - OPINION & ORDER
half hours. Tr. 26; see also Tr. 27.

       Plaintiff argues that the ALJ's reliance on the rafting excursion is not a clear and

convincing reason to reject her testimony because it was a "one-off" activity, the record contains

no specific details regarding the event, and at the time, Plaintiff had undergone lumbar spine

surgery and was told that she needed surgery on her cervical spine. Pl.'s Op. Br. 17, ECF 10.

The record shows that on May 5, 2014, Plaintiff reported to her physical therapist that pain in her

neck and shoulder were better, although they were both still stiff. Tr. 537. She added that her

numbness and tingling and pain into her left arm and hand were about sixty percent better. Id.

She also told the physical therapist that she had "floated the river and went fishing (3.5hrs) and

her shoulders and upper back were really sore." Id. The record also shows that in 2012, she

reported to the emergency department for chest pain and said that her symptoms had begun while

rafting three weeks earlier. Tr. 393 (Sept. 7, 2012 chart note). The ALJ explained that rafting

was an activity that "by necessity requires sitting," and that a raft and fishing trip of three and

one-half hours contradicted Plaintiff's assertion that she can sit for only ten minutes. Tr. 24; see

also id. Tr. 26 (citing 2014 rafting excursion as an activity undermining Plaintiff's allegations

related to the intensity, persistence, and limiting effects of her physical symptoms); Tr. 27 (citing

2012 and 2014 rafting as activities that undermine Plaintiff's assertions).

       I agree with Defendant that the ALJ's conclusion was reasonable. As Molina instructs,

activities which may not be directly transferable to a work setting may still be used to discredit

the claimant's testimony. Plaintiff alleged she could sit no longer than ten minutes. Tr. 51-52

(hearing testimony that in 2014, she could sit no longer than ten minutes). The ALJ properly

reasoned that a three and one-half hour rafting trip required more than ten minutes of sitting. As


9 - OPINION & ORDER
a result, it was reasonable to conclude that this 2014 activity was inconsistent with her asserted

disabling limitation of sitting which she stated existed in 2014. Plaintiff notes that she had

undergone lumbar spine surgery the previous December. Pl.'s Op. Brief 17 (citing Tr. 415). She

also notes that in May 2014 she was advised to undergo cervical spine surgery, which she had in

July 2014. Id. (citing Tr. 390, 407). She argues that the one-time rafting excursion should be

viewed in the context of her prior lumbar spine surgery and the recommendation for cervical

spine surgery which, she contends, show the severity of her impairments. But, these procedures

do not, by themselves, establish a limit on sitting. As the ALJ properly recognized, these

procedures were the treatment for impairments which could cause Plaintiff's alleged symptoms.

But they do not alone establish the extent of Plaintiff's symptoms. Instead, although Plaintiff

alleged that she cannot sit for more than ten minutes as a result of her impairments which have

required surgery, the rafting activity, which occurred more than once, contradicts that allegation.

       As to the other activities of daily living, Plaintiff argues that the ability to engage in

personal care, prepare simple meals, do yard work, mow the lawn, etc., do not demonstrate an

ability to sustain a greater level of activity than she alleged. Pl.'s Op. Brief 19. She contends that

the ALJ relied on treatment notes that fail to support her reasoning or document only "one-off"

events that do not clearly conflict with Plaintiff's alleged limitations. Id. As examples, she cites

to treatment notes in which Plaintiff reported walking up hill or climbing stairs, shopping at a

store with a friend, grabbing a shovel, lifting, walking for exercise, using scissors to cut her cat's

fur, and mowing the lawn. Id. at 19-20 (citing Tr. 326, 379, 383, 488491, 520, 525).

       The ALJ properly assessed that Plaintiff's engaging in these activities contradict her

allegations that she naps and lays in bed several hours per day and can walk no more than ten feet


10 - OPINION & ORDER
before needing to rest. Tr. 226, 230. In 2008, after her alleged onset date, Plaintiff reported a

twenty-year history of hip pain, "especially with exercise, exacerbated by walking up hill or

climbing stairs." Tr. 316. The chart note indicates that such exercise, with hill walking or stair

climbing, was an ongoing activity, not a "one-off" event as Plaintiff suggests. See also Tr. 491

(noting in 2013 that Plaintiff can walk for exercise, again suggesting this is an ongoing activity).

In 2012, she was injured while grabbing a shovel and in 2013, she reported an increase in back

pain because she had been "lifting." Tr. 383, 488. In 2014, she reported an increase in neck pain

after mowing the lawn. Tr. 525. Even if these were one-time occurrences, the ALJ reasonably

concluded that they suggest that Plaintiff is more physically active than she alleges.

       In sum, as to her activities of daily living, the ALJ's findings were a reasonable

interpretation of the record which reveals several instances where Plaintiff engaged in an activity

inconsistent with the disabling level of her allegations.

       B. Cessation of Work in 2007

       In her Disability Report, Plaintiff stated that she stopped working because of her

conditions and because her husband received a terminal diagnosis. Tr. 211. The ALJ concluded

that the record showed that she ceased working due to her husband's medical condition and not

because of her own impairments. Tr. 25. The ALJ relied on Plaintiff's later statements to her

medical providers that she stopped working due to her husband's condition with no mention of

her own impairments causing her to stop working. Id. She explained that she gave greater

weight to those comments which were made in the pursuit of medical treatment rather than to the

statements made in pursuit of disability benefits because Plaintiff had "every incentive to give her

medical provider a complete and accurate depiction of her medical history, including her


11 - OPINION & ORDER
symptoms and any resulting limitation that affected her ability to work." Tr. 25. The ALJ also

noted the absence of medical records close to Plaintiff's January 31, 2007 alleged onset date. Id.

Furthermore, the ALJ explained, records from the fall of 2008, which are the records closest in

time to the alleged onset date, showed that Plaintiff reported a long history of chronic pain in her

hips and low back, conflicting with an alleged onset date the prior year. Id. (citing e.g., Tr. 316

(reporting twenty years of bilateral hip pain)).

       Plaintiff suggests that the ALJ's discussion regarding her alleged onset date shows that the

ALJ relied on gaps in treatment to support her determination that Plaintiff stopped working in

January 2007 for reasons other than her disability. Plaintiff argues that if the ALJ questioned the

onset date because of gaps in treatment, the proper course is to take medical expert testimony not

to reject Plaintiff's testimony on that basis. My reading of the ALJ's decision is different than

Plaintiff's. The ALJ first noted Plaintiff's conflicting Disability Report allegations in that she

stopped working in January 2007 because of her own disabling condition and because of her

husband's terminal diagnosis. Then, the ALJ cited to subsequent medical records in which

Plaintiff never stated that her own impairments caused her to stop working. Instead, in those

medical records, Plaintiff reported that her husband's condition was responsible for her ceasing

work in January 2007. With this, the ALJ determined that Plaintiff did not stop working in

January 2007 because of her own impairments. As additional evidence in support of this

determination, she noted that there were no medical records contemporaneous with Plaintiff's

alleged onset date as would be expected if her impairments were the cause of her stopping work

at that time. The ALJ did not, in my reading of her discussion, determine that "gaps" in

treatment prevented her from ascertaining the correct onset date. Instead, the lack of


12 - OPINION & ORDER
contemporaneous medical records supported the determination that contrary to Plaintiff's

assertion, Plaintiff stopped working because of her husband's condition, not her own. Leaving

work for a reason unrelated to the claimant's disabling symptoms is an appropriate basis to reject

a claimant's subjective symptom testimony. E.g., Bruton v. Massanari, 268 F.3d 824, 828 (9th

Cir. 2001) (upholding credibility finding where the claimant stated at the hearing and to at least

one doctor that he left his job because he was laid off, not because he was injured). The ALJ did

not err.

           C. Minimal Treatment/Controlled with Medication

           The ALJ noted that Plaintiff reported a long history of chronic pain, primarily in her hips

and back. Tr. 25 (citing records from 2008 and 2009). But, the ALJ found, she sought minimal

treatment for those symptoms before August 2013. Id. The ALJ also noted that Plaintiff

generally treated her symptoms and conditions with over-the-counter medication and muscle

relaxers. Tr. 27 (citing Tr. 499 (Dec. 2013 chart note stating Plaintiff takes muscle relaxer and

Advil for her back pain); Tr. 558 (May 2014 chart note stating for her back pain, Plaintiff muscle

relaxers only); Tr. 560 (Sept. 2014 chart note stating she takes Tylenol and muscle relaxer for

back pain and since her July 2014 neck surgery, one or two five-milligram doses of oxycodone

per day which her physician recommended weaning off of in the long run)); see also Tr. 300

(Dec. 2009 chart note stating that Plaintiff took a "chronic low dose" of Vicodin for her

musculoskeletal pains, particularly her shoulders, upper back, and lateral hips). Further,

medications were fairly effective in controlling her symptoms. Tr. 26 (citing Tr. 491); Tr. 27

(citing Tr. 499, 558-60).

           Plaintiff argues that the ALJ's finding is not supported in the record because she


13 - OPINION & ORDER
underwent lumbar spine surgery during the period at issue and then had cervical spine surgery

shortly after the end of the prescribed period. This shows that she did not receive primarily

minimal or conservative treatment and that medications were ineffective in controlling her pain.

Plaintiff does not suggest that the ALJ erred in reciting the evidence in the record. Instead, she

argues that her subsequent December 2013 lumbar spine surgery and July 2014 cervical spine

surgery show that she received more than minimal treatment. The problem with Plaintiff's

argument is that her alleged onset date is January 2007, almost seven years before her December

2013 lumbar surgery. There is no dispute that surgical intervention is more than conservative or

minimal treatment. But, the ALJ here was correct, and Plaintiff does not challenge, that before

August 2013, she received primarily minimal treatment and primarily used over-the-counter

medication and muscle relaxers to treat her symptoms. Because the ALJ's interpretation of the

record was reasonable, the ALJ did not err in concluding that a long history of fairly minimal

treatment and medication use contradicted Plaintiff's symptom testimony that she suffered from

disabling-level symptoms for the entire period at issue.

       Plaintiff also argues that there is evidence that her treatment was impacted by financial

and insurance barriers. The record makes express reference to her financial status only in

relation to medication and glasses for an eye impairment. Tr. 349 (May 2013 eye appointment

noting that in regard to monocular diplopia conditions, she was not using artificial tears as

requested by Dr. Hills because (1) she did not want to add "anymore medications to system" and

(2) they were too expensive); Tr. 491 (noting that she could not afford suggested prism glasses).

The record does not specifically mention an inability to pay for other types of treatment.

Additionally, there are references in the record to Plaintiff having insurance. Tr. 501, 504, 559.


14 - OPINION & ORDER
Plaintiff cites to an October 2008 chart note from "Volunteers in Medicine Clinic" in Eugene as

evidence that her access to treatment was impaired by her finances. But, in the context of the

overall record, and without any specific mention of financial constraints other than eye

medication, that Plaintiff sought treatment at a low-income clinic is not enough to support

Plaintiff's implied contention that her seven-year history of conservative treatment for her

impairments was because she could not afford to pay for more.

       D. Medical Evidence

       The ALJ found that the medical evidence of record did not contain objective findings that

would reasonably support the degree of limitation Plaintiff alleged. Tr. 27. The ALJ first noted

that Plaintiff's allegation that hand cramps and accompanying vomiting and diarrhea prevented

her from working was not supported by the medical evidence of record during the period at issue.

Tr. 24. She found no mention of hand numbness or associated gastrointestinal symptoms before

April 2013, more than six years after Plaintiff's alleged onset date. Id. Further, the ALJ found no

objective findings suggesting a hand impairment and Plaintiff explicitly denied any symptoms of

vomiting and diarrhea during the period at issue. Id.

       The ALJ later noted that before August 2013, the objective and diagnostic findings were

generally within normal limits. Tr. 25. For example, in 2011, a lumbar spine MRI showed just a

"slight abnormality with no significant spinal stenosis or foraminal stenosis[.]" Tr. 596; see also

Tr. 597 (2011 cervical spine MRI showed slight disc bulging at C2-3 with no significant spinal

stenosis); Tr. 611-16 (March 2012 nerve conduction study showing no evidence of neuropathy,

radiculopathy, or myopathy in right upper or lower extremities).

       Additionally, the ALJ found that even after August 2013, Plaintiff reported good arm


15 - OPINION & ORDER
strength in January 2014 and full overhead range of motion. Tr. 26 (citing Tr. 512-13). Then,

treatment records from physical therapy Plaintiff received in 2014 for her cervical and lumbar

spine conditions showed minimal arm pain and improved shoulder and cervical range of motion.

Tr. 26 (citing Tr. 535-37). The ALJ noted also that those same records did show ongoing back

and leg pain. Id.

       Plaintiff argues that contrary to the ALJ's finding regarding the lack of evidence regarding

her hand numbness, the record shows that she reported finger and wrist pain as early as the fall of

2008. Pl.'s Op. Br. 16 (citing Tr. 316). And, in 2009, she showed tenderness to her lateral

epicondyles with forced extension of the wrist producing pain. Id. (citing Tr. 308). She also

notes that in 2012, her muscle spasms impacted her hands and she experienced decreased

strength, numbness, and tingling. Id. at 16-17 (citing Tr. 607). Finally, she cites to three places

in the record which note bouts of diarrhea and bloating. Id. at 17 (citing Tr. 589, 443, 607).

       The records cited by Plaintiff do not establish that the ALJ erred. First, a report of finger

and wrist pain in 2008 is not a report of hand numbness. Second, this report was Plaintiff's

subjective report of pain and this particular finding by the ALJ is that the record was devoid of

objective findings. Tr. 316. Third, the 2009 record is of elbow pain, not hand numbness.

Fourth, the 2012 record notes her subjective complaints of muscle spasms affecting her entire

body. Tr. 607. The mention of tingling is in regard to her foot. Numbness was reported "all

over." Id. Strength was decreased. Id. The only mention of Plaintiff's hand was that its posture

could be altered "if" that area was involved. Id. The record contains no express mention of hand

cramping being an ongoing problem rather than just being episodically affected by nonspecific

cramping. Additionally, all of these symptoms were Plaintiff's subjective reports. Thus, the ALJ


16 - OPINION & ORDER
did not err by determining that the medical record lacked objective findings to support Plaintiff's

allegation that hand numbness prevented her from working. Additionally, Plaintiff does not

challenge the ALJ's citation to the other parts of the record indicating relatively normal

diagnostic findings in 2011 and 2012, as well as some normal strength and range of motion

findings after August 2013. While there are isolated references in the record to Plaintiff

experiencing diarrhea, there are again no objective findings regarding the diarrhea and alleged

vomiting episodes. Accordingly, the ALJ did not err in determining that the objective medical

record failed to support the degree of limitation Plaintiff alleged she suffered since her alleged

onset date.

       The ALJ's reasons in support of her credibility determination were clear and convincing

and supported by substantial evidence in the record. There was no error.

II. Treating Physician Opinion

       Social security law recognizes three types of physicians: (1) treating, (2) examining, and

(3) nonexamining. Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). Generally, more

weight is given to the opinion of a treating physician than to the opinion of those who do not

actually treat the claimant. Id.; 20 C.F.R. §§ 404.1527(c)(1)-(2). "'To reject [the] uncontradicted

opinion of a treating or examining doctor, an ALJ must state clear and convincing reasons that

are supported by substantial evidence.'" Ryan v. Comm'r, 528 F.3d 1194, 1198 (9th Cir. 2008)

(quoting Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005)) (brackets in Ryan). "'If a

treating or examining doctor's opinion is contradicted by another doctor's opinion, an ALJ may

only reject it by providing specific and legitimate reasons that are supported by substantial

evidence.'" Garrison, 759 F.3d at 1012 (quoting Ryan, 528 F.3d at 1198).


17 - OPINION & ORDER
       In January 2017, Plaintiff's treating primary care provider Dr. Stephan Schepergerdes,

M.D., completed a medical evaluation form in which he noted her diagnoses, symptoms, and

functional limitations. Tr. 965-69. In his opinion, Plaintiff would need to lie down frequently

for hours during the day to take advantage of ice and heat treatments and was limited to ten

minutes of sitting and standing/walking at one time, with a total amount of one to two hours of

sitting and one hour of standing/walking in an eight-hour day. Tr. 966-97. She also would need

a job permitting shifting positions at will from sitting, standing, or walking as well as allowing

eight to ten unscheduled breaks of fifteen minutes each in an eight-hour day. Tr. 97-68. He

assessed that she could never left twenty pounds or more, but could occasionally lift ten pounds

or less. Tr. 968. He also opined that due to hand cramping, provoked even by typing, she could

bilaterally grasp, turn, and twist objects only five percent of an eight-hour day and could use her

fingers for fine manipulation only ten percent of an eight-hour day. Id. She was further limited

to bilateral reaching to less than five percent of an eight-hour day. Id. She would also need

fifteen-minute breaks to rest her hands after using them for handling or fingering. Id. Finally, he

opined that she would miss more than four days of work per month because of her medical

problems. Tr. 969.

       The ALJ summarized Dr. Schepergerdes's opinion and gave it limited weight. Tr. 27. In

support, the ALJ first noted that the opinion was issued seven years after Plaintiff's date last

insured and almost three years after her prescribed period end date for DWB. Id. Next, the ALJ

noted that although Dr. Schepergerdes had a longstanding treating relationship with Plaintiff and

mentioned that her symptoms worsened in April 2007 after her husband died, he failed to

distinguish between her current level of functioning and her functioning before her date last


18 - OPINION & ORDER
insured (December 31, 2010), or the end of her prescribed period (April 30, 2014). Tr. 28.

Third, the ALJ found that Dr. Schepergerdes's limitations were not consistent with the record as a

whole including the medical evidence of record and Plaintiff's activities of daily living. Id. The

ALJ cited in particular what she characterized as "excessive limitations" on lifting, carrying,

sitting, standing, walking, changing positions, unscheduled breaks, lying down, or absenteeism.

Id. Further, the ALJ noted that there was no objective evidence during the period at issue to

support the excessive manipulative limitations and no mention of hand cramps during the period

at issue. Id. Finally, the ALJ noted Plaintiff's mowing the lawn, rafting, lifting items, shopping,

walking, preparing meals, driving, and performing household chores as being inconsistent with

Dr. Schepergerdes's opinions.

       Plaintiff argues that under either the "clear and convincing" or "specific and legitimate,"

standard, the ALJ erred by giving Dr. Schepergerdes's opinion limited weight. First, she notes

that the form asked whether the identified limitations had been present since the physician began

treating the patient. Tr. 969. Although Dr. Schepergerdes neglected to check either the "yes" or

"no," box, in the space allocated for a narrative response, he wrote: "Yes = longterm use

tranquilizers antidepressants all symptoms worse since 4/2007 (husband's death) [illegible] first

of 3 lumbar surgeries was Dec. 2013 neck surgery July 2014 [illegible] and septic arthritis during

2016." Tr. 969. Plaintiff argues that this response shows that Dr. Schepergerdes affirmatively

opined that his limitations applied to the entire period at issue beginning in January 2007. She

further notes that in a September 2014 office visit, Plaintiff told Dr. Schepergerdes that she was

going to apply for disability benefits and that he indicated that "[b]y her history she would not be

gainfully employable." Tr. 563. According to Plaintiff, this chart note confirms that Dr.


19 - OPINION & ORDER
Schepergerdes believed Plaintiff's limitations were longstanding and existed well within the

relevant period.

       Second, Plaintiff argues that the medical record supports that she had "persistent,

progressive symptoms that required several surgeries, the first of which was performed during

the relevant period." Pl.'s Op. Br. 9. She points to chart notes showing her complaint of

longstanding hip and low back pain in 2008 for which she received a diagnosis of left

trochanteric bursitis and low back discomfort and was prescribed Naprosyn. Tr. 314. Her pain

persisted into 2009 and she continued on Naprosyn. Tr. 308. Late in 2009, she received

additional medications of Vicodin and Xanax. Tr. 300. Her report of muscle spasms appears in

December 2010. Tr. 586. She was prescribed Baclofen, a muscle relaxant. Tr. 587. Plaintiff

continues to recite and summarize her medical history, chronicling her muscle spasm complaints

and treatment over the years. Pl.'s Op. Br. 9-10. She also recounts the medical evidence related

to her diabetes, eye symptoms, and spine surgeries. Tr. 11-14. She makes no specific argument

about any of these records, however. Instead, after stating that the records show she had

progressive symptoms culminating in several surgeries, she offers these pages of summaries with

no contention as to why they are inconsistent with the ALJ's opinion.

       Third, she contends that for the reasons the ALJ erred by relying on her daily activities to

undermine her subjective limitations testimony, the ALJ erred by relying on those activities to

reject Dr. Schepergerdes's opinion. In summarizing, she argues that the ALJ erred in her

treatment of Dr. Schepergerdes's opinion, that the opinion should be fully credited as true, and

that based on that opinion, she should be found disabled.

       I disagree. First, the specific and legitimate standard applies because Dr. Schepergerdes's


20 - OPINION & ORDER
opinion is contradicted by opinions from non-examining physicians. See Widmark v. Barnhart,

454 F.3d 1063, 1066 & n.2 (9th Cir. 2006) (holding that ALJ had to provide specific, legitimate

reasons supported by substantial evidence in the record to reject the treating physician's opinion

which was contradicted by the opinion of a non-examining disability determination services

physician; further noting that although the opinion of a non-examining physician "alone cannot

constitute substantial evidence for rejecting" a treating physician's opinion, the non-examining

physician's opinion can "suffice to establish a conflict among the medical opinions").

       Second, for the reasons explained above in regard to Plaintiff's subjective symptom

testimony, Plaintiff's daily activities were reasonably considered by the ALJ to be inconsistent

with the limitations assessed by Dr. Schepergerdes.

       Third, Dr. Schepergerdes's answer to the question of whether Plaintiff's limitations have

been present since he began treating her is ambiguous. As noted above, he failed to check either

the "yes" or "no" box in response to the question. Tr. 969. After the opportunity to check one of

those two boxes, the question continues: "If not, please identify when the limitations started."

Id. (emphasis added). He wrote "yes," and then offered more information that was not actually

requested. Specifically, he noted the following: (1) long term use of tranquilizers and

antidepressants; (2) all symptoms had worsened since Plaintiff's husband's death in 2007; (3)

Plaintiff underwent lumbar surgery in December 2013; (4) Plaintiff had neck surgery in July

2014; and (5) she had deficits attributable to arthritis in 2016. Tr. 969. I agree with Defendant

that these notations are not actually responsive to the question. I further agree with Defendant

that they do not establish that the limitations assessed by Dr. Schepergerdes were retrospective to

the date last insured or the prescribed period end date. No specific limitations are noted and the


21 - OPINION & ORDER
only dates provided are either in connection with her spine surgeries or a vague assertion that "all

symptoms" worsened in April 2007. With a vague, ambiguous assertion about how long

Plaintiff's limitations had existed, the ALJ properly determined that Dr. Schepergerdes did not

clearly distinguish between her current level of functioning and her functioning during either of

the relevant disability periods.2 He further appropriately observed that the report, completed in

2017, was three or ten years after the two relevant disability periods. With that, the relevance of

the opinion is greatly diminished as the ALJ suggested.

       Finally, while Plaintiff spends substantial time recounting the medical evidence, for the

reasons previously noted in connection with the credibility discussion, the ALJ's determination

that the medical record does not support the severity of the alleged symptoms before mid-2013,

was reasonable. Given that the August - December 2013 time frame is almost three years after

the date last insured and less than a year before the end of the prescribed period for DWB, the

ALJ did not err in finding that the medical evidence did not support Dr. Schepergerdes's

limitations.

       Accordingly, the ALJ gave several specific and legitimate reasons in support of her

assigning limited weight to Dr. Schepergerdes's opinion.

///



       2
          In her Reply Memorandum, Plaintiff argues that examining Dr. Schepergerdes's answer
to the question of whether the identified limitations had been present since his treatment of her
began, is improper post hoc rationalization. Pl.'s Reply Br. 6, ECF 12. But, Plaintiff herself
relied on the narrative answer to that question to contend that Dr. Schepergerdes had asnwered
the question affirmatively. More importantly, the ALJ did reason that Dr. Schepegerdes had not
carefully distinguished the limitations during the relevant periods of time. Because this part of
the report addresses that issue, it is not improper post hoc rationalization to consider the answer
to this question. This Court is in fact reviewing the very reasons given by the ALJ.

22 - OPINION & ORDER
                                       CONCLUSION

     The Commissioner's denial of Plaintiff's DIB and DWB applications is affirmed.

     IT IS SO ORDERED.



                          Dated this          day of                           , 2019




                                                Marco A. Hernandez
                                                United States District Judge




23 - OPINION & ORDER
